DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 2022-06-13. Claims 1-20 are pending. Claims 1, 8, 15 is/are independent.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s arguments have been fully considered but are moot in view of the new ground(s) of rejection below.
With respect to claim(s) 1 (see page(s) 9-10 of Applicant’s Remarks), Applicant argues that the prior art of record (in particular, U.S. Publication 20180239727 to Hershman et al. (hereinafter "Hershman '727") in view of U.S. Publication 20170286086 to Narasimhan et al. (hereinafter "Narasimhan '086")) does not disclose the claimed firmware upgrade method.  However, while  Hershman '727 does not disclose rebooting an operating system explicitly, Narasimhan '086 discloses a firmware update procedure [Narasimhan '086 ¶ 0046-0050] that reboots an operating system [Narasimhan '086 ¶ 0017, 0038, 0065].  Meanwhile Hershman '727 discloses a technique for interrupting the lines of an SPI bus to prevent access to a firmware module retained in memory while booting from a different firmware module [Hershman '727 ¶ 0062, 0071, 0075, 0077, 0081, Fig. 5].  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Accordingly, Applicant's arguments are unpersuasive.
With respect to Applicant’s arguments with respect to the remaining claim(s) is/are based on Applicant’s arguments with respect to claim(s) 1 and have been considered as detailed above.

Summary of Claim Rejections under 35 U.S.C. § 103
The following table summarizes the rejections set forth in detail below of the claims over the prior art.

Claim No.
Hershman '727 in view of Narasimhan '086 
1
[Wingdings font/0xFC]
2
[Wingdings font/0xFC]
3
[Wingdings font/0xFC]
4
[Wingdings font/0xFC]
5
[Wingdings font/0xFC]
6
[Wingdings font/0xFC]
7
[Wingdings font/0xFC]
8
[Wingdings font/0xFC]
9
[Wingdings font/0xFC]
10
[Wingdings font/0xFC]
11
[Wingdings font/0xFC]
12
[Wingdings font/0xFC]
13
[Wingdings font/0xFC]
14
[Wingdings font/0xFC]
15
[Wingdings font/0xFC]
16
[Wingdings font/0xFC]
17
[Wingdings font/0xFC]
18
[Wingdings font/0xFC]
19
[Wingdings font/0xFC]
20
[Wingdings font/0xFC]



Claim Rejections - 35 U.S.C. § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of AIA  35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Publication 20180239727 to Hershman et al. (hereinafter "Hershman '727") in view of U.S. Publication 20170286086 to Narasimhan et al. (hereinafter "Narasimhan '086").  Hershman '727 is prior art to the claims under 35 U.S.C. § 102(a)(2).  Narasimhan '086 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 1 (independent):
Hershman '727 discloses a method comprising storing a primary firmware module in a first range of addresses in a memory of a computing device (boot code in peripheral [Hershman '727 ¶ 0034, 0081-0086, 0092])
Hershman '727 does not disclose storing a backup firmware module in a second range of addresses in the memory of the computing device
However, Hershman '727 discloses storing a firmware module in a second range of addresses in the memory of the computing device (certain read or write transactions are authorized/unauthorized for some addresses in peripheral memory [Hershman '727 ¶ 0040]; boot code in peripheral [Hershman '727 ¶ 0034, 0081-0086, 0092])
Hershman '727 does not disclose booting an operating system on the computing device with the primary firmware module
However, Hershman '727 discloses booting the computing device with the primary firmware module (certain read or write transactions are authorized/unauthorized for some addresses in peripheral memory [Hershman '727 ¶ 0040]; boot code in peripheral [Hershman '727 ¶ 0034, 0081-0086, 0092])
Hershman '727 does not disclose intercepting a message from the operating system, the message including a command and an address in the memory
However, Hershman '727 discloses intercepting a message from the host, the message including a command and an address in the memory (intercepts transaction between host and peripheral [Hershman '727 ¶ 0077, 0081, Fig. 5])
Hershman '727 discloses the message including a command and an address in the memory (intercepts transaction between host and peripheral [Hershman '727 ¶ 0077, 0081, Fig. 5]; some addresses in peripheral memory are authorized/unauthorized for certain read or write transactions [Hershman '727 ¶ 0040]; boot code in peripheral [Hershman '727 ¶ 0034, 0081-0086, 0092])
Hershman '727 discloses determining whether the command is prohibited (certain read or write transactions are authorized/unauthorized for some addresses in peripheral memory [Hershman '727 ¶ 0040])
Hershman '727 does not disclose determining whether the address is within the second range of addresses storing the backup firmware module
However, Hershman '727 discloses determining whether the address is within the prohibited range of addresses storing the firmware module (some addresses in peripheral memory are authorized/unauthorized for certain read or write transactions [Hershman '727 ¶ 0040])
Hershman '727 does not disclose responsive to a determination that the command is prohibited for the second range of addresses storing the backup firmware module, preventing at least a portion of the message from reaching the memory
However, Hershman '727 discloses responsive to a determination that the command is prohibited for the second range of addresses storing the firmware module, preventing at least a portion of the message from reaching the memory (prevents signal from reaching peripheral if unauthorized [Hershman '727 ¶ 0077, 0040])
Further:
Narasimhan '086 discloses storing a backup firmware module in a second range of addresses in the memory of the computing device (generates and stores firmware backup capsule [Narasimhan '086 ¶ 0046-0050]; installs new firmware capsule and reboots [Narasimhan '086 Fig. 4; ¶ 0048-0050])
Narasimhan '086 booting an operating system on the computing device with the primary firmware module (installs new firmware capsule and reboots [Narasimhan '086 Fig. 4; ¶ 0048-0050]; if update fails, restores previous firmware from backup capsule [Narasimhan '086 Fig. 4; ¶ 0048-0050]; boot code includes operating system [Narasimhan '086 ¶ 0017, 0038, 0065])
Narasimhan '086 discloses the host is run by the operating system (boot code includes operating system [Narasimhan '086 ¶ 0017, 0038, 0065])
Narasimhan '086 discloses determining whether the address is within the second range of addresses storing the backup firmware module (generates and stores firmware backup capsule [Narasimhan '086 ¶ 0046-0050]; if update fails, restores previous firmware from backup capsule [Narasimhan '086 Fig. 4; ¶ 0048-0050])
Narasimhan '086 discloses responsive to a determination that the command is prohibited for the second range of addresses storing the backup firmware module, preventing at least a portion of the message from reaching the memory (generates and stores firmware backup capsule [Narasimhan '086 ¶ 0046-0050]; if update fails, restores previous firmware from backup capsule [Narasimhan '086 Fig. 4; ¶ 0048-0050])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Hershman '727 with the firmware update and reversion/recovery scheme of Narasimhan '086 to arrive at an apparatus, method, and product including:
storing a backup firmware module in a second range of addresses in the memory of the computing device
booting an operating system on the computing device with the primary firmware module
intercepting a message from the operating system, the message including a command and an address in the memory
determining whether the address is within the second range of addresses storing the backup firmware module
responsive to a determination that the command is prohibited for the second range of addresses storing the backup firmware module, preventing at least a portion of the message from reaching the memory
A person having ordinary skill in the art would have been motivated to combine them at least because including the firmware update and reversion/recovery scheme of Narasimhan '086 would protect the boot code of Hershman '727 from inoperability due to corrupted or incomplete upgrades, e.g. from power failure during an upgrade.  A person having ordinary skill in the art would have been further motivated to combine them at least because Narasimhan '086 teaches  [Narasimhan '086 Fig. 4; ¶ 0046-0050] modifying a firmware storage [Hershman '727 ¶ 0034, 0081-0086, 0092, 0040] such as that of Hershman '727 to arrive at the claimed invention; because doing so constitutes use of a known technique (firmware update and reversion/recovery scheme [Narasimhan '086 Fig. 4; ¶ 0046-0050]) to improve similar devices and/or methods (firmware storage [Hershman '727 ¶ 0034, 0081-0086, 0092, 0040]) in the same way; because doing so constitutes applying a known technique  (firmware update and reversion/recovery scheme [Narasimhan '086 Fig. 4; ¶ 0046-0050]) to known devices and/or methods (firmware storage [Hershman '727 ¶ 0034, 0081-0086, 0092, 0040]) ready for improvement to yield predictable results; and because the modification amounts to combining prior art elements according to known methods to yield predictable results.  Here, (1) the prior art included each element (as detailed above); (2) one of ordinary skill in the art could have combined the elements as claimed by known methods, and in this combination, each element merely performs the same function as it does separately (firmware in storage [Hershman '727 ¶ 0034, 0081-0086, 0092, 0040] is reliably upgraded by firmware update and reversion/recovery scheme [Narasimhan '086 Fig. 4; ¶ 0046-0050]); (3) one of ordinary skill in the art would have recognized that the results of the combination were predictable; and (4) other considerations do not overcome this conclusion.
Per claim 2 (dependent on claim 1):
Hershman '727 in view of Narasimhan '086 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Hershman '727 does not disclose preventing at least a portion of the message from reaching the memory comprises interrupting an address line between the processor and the memory, so as to prevent the address corresponding to the backup firmware module from reaching the memory (interrupts address line [Hershman '727 ¶ 0075]; intercepts transaction between host and peripheral [Hershman '727 ¶ 0077, 0081, Fig. 5])
Hershman '727 discloses preventing at least a portion of the message from reaching the memory comprises interrupting an address line between the processor and the memory, so as to prevent the address corresponding to the firmware module from reaching the memory (interrupts address line [Hershman '727 ¶ 0075]; intercepts transaction between host and peripheral [Hershman '727 ¶ 0077, 0081, Fig. 5])
Further:
Narasimhan '086 discloses preventing at least a portion of the message from reaching the memory comprises preventing access to the address corresponding to the backup firmware module (generates and stores firmware backup capsule [Narasimhan '086 ¶ 0046-0050]; if update fails, restores previous firmware from backup capsule [Narasimhan '086 Fig. 4; ¶ 0048-0050])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Hershman '727 with the firmware update and reversion/recovery scheme of Narasimhan '086 to arrive at an apparatus, method, and product including:
preventing at least a portion of the message from reaching the memory comprises interrupting an address line between the processor and the memory, so as to prevent the address corresponding to the backup firmware module from reaching the memory
Per claim 3 (dependent on claim 1):
Hershman '727 in view of Narasimhan '086 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Hershman '727 discloses the message is a Serial Peripheral Interface (SPI) frame, and wherein preventing at least a portion of the message from reaching the memory comprises interrupting a SPI Chip Select line of a SPI bus (SPI bus, chip select [Hershman '727 ¶ 0062, 0071, 0075]; interrupts address line [Hershman '727 ¶ 0075]; intercepts transaction between host and peripheral [Hershman '727 ¶ 0077, 0081, Fig. 5])
Per claim 4 (dependent on claim 1):
Hershman '727 in view of Narasimhan '086 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Hershman '727 does not disclose storing a backup firmware module at a protected address in the memory; upgrading the backup firmware module based on a validated upgrade capsule
However, Hershman '727 discloses storing a firmware module at a protected address in the memory (boot code in peripheral [Hershman '727 ¶ 0034, 0081-0086, 0092]; some addresses in peripheral memory are authorized/unauthorized for certain read or write transactions [Hershman '727 ¶ 0040])
Further:
Narasimhan '086 discloses storing a backup firmware module at a protected address in the memory; upgrading the backup firmware module based on a validated upgrade capsule (generates and stores firmware update capsule and backup capsule [Narasimhan '086 ¶ 0046-0050]; installs new firmware capsule and reboots [Narasimhan '086 Fig. 4; ¶ 0048-0050]; if update fails, restores previous firmware from backup capsule [Narasimhan '086 Fig. 4; ¶ 0048-0050])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Hershman '727 with the firmware update and reversion/recovery scheme of Narasimhan '086 to arrive at an apparatus, method, and product including:
upgrading the backup firmware module based on a validated upgrade capsule
Per claim 5 (dependent on claim 1):
Hershman '727 in view of Narasimhan '086 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Hershman '727 does not disclose the primary firmware module includes one or more code modules enabling the processor to boot an operating system
However, Hershman '727 discloses the primary firmware module includes one or more code modules enabling the processor to boot a host (boot code in peripheral [Hershman '727 ¶ 0034, 0081-0086, 0092])
Further:
Narasimhan '086 discloses the primary firmware module includes one or more code modules enabling the processor to boot an operating system ((boot code includes operating system [Narasimhan '086 ¶ 0017, 0038, 0065])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Hershman '727 with the firmware update and reversion/recovery scheme of Narasimhan '086 to arrive at an apparatus, method, and product including:
the primary firmware module includes one or more code modules enabling the processor to boot an operating system
Per claim 6 (dependent on claim 5):
Hershman '727 in view of Narasimhan '086 discloses the elements detailed in the rejection of claim 5 above, incorporated herein by reference
Hershman '727 does not disclose updating the primary firmware module to generate an updated primary firmware module and rebooting the operating system from the updated primary firmware module
However, Hershman '727  discloses rebooting the host from the primary firmware module (boot code in peripheral [Hershman '727 ¶ 0034, 0081-0086, 0092]; some addresses in peripheral memory are authorized/unauthorized for certain read or write transactions [Hershman '727 ¶ 0040])
Further:
Narasimhan '086 discloses updating the primary firmware module to generate an updated primary firmware module and rebooting the operating system from the updated primary firmware module (generates and stores firmware update capsule and backup capsule [Narasimhan '086 ¶ 0046-0050]; installs new firmware capsule and reboots [Narasimhan '086 Fig. 4; ¶ 0048-0050]; if update fails, restores previous firmware from backup capsule [Narasimhan '086 Fig. 4; ¶ 0048-0050]; boot code includes operating system [Narasimhan '086 ¶ 0017, 0038, 0065])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Hershman '727 with the firmware update and reversion/recovery scheme of Narasimhan '086 to arrive at an apparatus, method, and product including:
updating the primary firmware module to generate an updated primary firmware module and rebooting the operating system from the updated primary firmware module
Per claim 7 (dependent on claim 6):
Hershman '727 in view of Narasimhan '086 discloses the elements detailed in the rejection of claim 6 above, incorporated herein by reference
Hershman '727 does not disclose responsive to a determination that the updated primary firmware module corrupted the operating system, rebooting the operating system from the backup firmware module
However, Hershman '727 discloses rebooting the host from the firmware module (boot code in peripheral [Hershman '727 ¶ 0034, 0081-0086, 0092]; some addresses in peripheral memory are authorized/unauthorized for certain read or write transactions [Hershman '727 ¶ 0040])
Further:
Narasimhan '086 discloses responsive to a determination that the updated primary firmware module corrupted the operating system, rebooting the operating system from the backup firmware module (generates and stores firmware update capsule and backup capsule [Narasimhan '086 ¶ 0046-0050]; installs new firmware capsule and reboots [Narasimhan '086 Fig. 4; ¶ 0048-0050]; if update fails, restores previous firmware from backup capsule [Narasimhan '086 Fig. 4; ¶ 0048-0050]; boot code includes operating system [Narasimhan '086 ¶ 0017, 0038, 0065])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Hershman '727 with the firmware update and reversion/recovery scheme of Narasimhan '086 to arrive at an apparatus, method, and product including:
responsive to a determination that the updated primary firmware module corrupted the operating system, rebooting the operating system from the backup firmware module
Per claim 8 (independent):
Hershman '727 discloses an apparatus comprising a memory configured to store a plurality of firmware modules and a processor (processor(s), memory, computer readable media, storage, executable instructions [Hershman '727 ¶ 0104-0105]; boot code in peripheral [Hershman '727 ¶ 0034, 0081-0086, 0092])
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 1 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 9 (dependent on claim 8):
Hershman '727 in view of Narasimhan '086 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 2 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 10 (dependent on claim 8):
Hershman '727 in view of Narasimhan '086 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 3 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 11 (dependent on claim 8):
Hershman '727 in view of Narasimhan '086 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 4 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 12 (dependent on claim 8):
Hershman '727 in view of Narasimhan '086 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 5 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 13 (dependent on claim 12):
Hershman '727 in view of Narasimhan '086 discloses the elements detailed in the rejection of claim 12 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 6 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 14 (dependent on claim 13):
Hershman '727 in view of Narasimhan '086 discloses the elements detailed in the rejection of claim 13 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 7 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 15 (independent):
Hershman '727 discloses an apparatus (processor(s), memory, computer readable media, storage, executable instructions [Hershman '727 ¶ 0104-0105]; boot code in peripheral [Hershman '727 ¶ 0034, 0081-0086, 0092])
Hershman '727 discloses a first memory configured to store a primary firmware module (boot code in peripheral [Hershman '727 ¶ 0034, 0081-0086, 0092])
Hershman '727 does not disclose a second memory configured to store a backup firmware module
However, Hershman '727 discloses a second memory configured to store a module (certain read or write transactions are authorized/unauthorized for some addresses in peripheral memory [Hershman '727 ¶ 0040]; boot code in peripheral [Hershman '727 ¶ 0034, 0081-0086, 0092])
Hershman '727 does not disclose a processor configured to boot an operating system by selectively accessing the primary firmware module or the backup firmware module
However, Hershman '727 discloses a processor configured to boot a host by selectively accessing the firmware module (certain read or write transactions are authorized/unauthorized for some addresses in peripheral memory [Hershman '727 ¶ 0040]; boot code in peripheral [Hershman '727 ¶ 0034, 0081-0086, 0092])
Hershman '727 discloses a communications bus configured to communicatively couple the processor to the first memory and the second memory (SPI bus, chip select [Hershman '727 ¶ 0062, 0071, 0075]; intercepts transaction between host and peripheral [Hershman '727 ¶ 0077, 0081, Fig. 5])
Hershman '727 does not disclose a firmware protection module configured to: intercept a message from the operating system
However, Hershman '727 discloses a firmware protection module configured to: intercept a message from the host (intercepts transaction between host and peripheral [Hershman '727 ¶ 0077, 0081, Fig. 5])
Hershman '727 does not disclose the message comprising a command and an indicator of a selected memory between the first memory and the second memory for booting the operating system
However, Hershman '727 discloses the message comprising a command and an indicator of a selected memory between the first memory and the second memory for booting the host (certain read or write transactions are authorized/unauthorized for some addresses in peripheral memory [Hershman '727 ¶ 0040])
Hershman '727 discloses the message comprising a command and an indicator of a selected memory between the first memory and the second memory (certain read or write transactions are authorized/unauthorized for some addresses in peripheral memory [Hershman '727 ¶ 0040])
Hershman '727 discloses determine whether the command is prohibited at the selected memory (certain read or write transactions are authorized/unauthorized for some addresses in peripheral memory [Hershman '727 ¶ 0040])
Hershman '727 discloses responsive to a determination that the command is prohibited at the selected memory, interrupt the indicator to prevent the message from reaching the selected memory (prevents signal from reaching peripheral if unauthorized [Hershman '727 ¶ 0077, 0040]; interrupts address line [Hershman '727 ¶ 0075])
Further:
Narasimhan '086 discloses a second memory configured to store a backup firmware module (generates and stores firmware backup capsule [Narasimhan '086 ¶ 0046-0050]; installs new firmware capsule and reboots [Narasimhan '086 Fig. 4; ¶ 0048-0050])
Narasimhan '086 discloses a processor configured to boot an operating system by selectively accessing the primary firmware module or the backup firmware module (installs new firmware capsule and reboots [Narasimhan '086 Fig. 4; ¶ 0048-0050]; if update fails, restores previous firmware from backup capsule [Narasimhan '086 Fig. 4; ¶ 0048-0050]; boot code includes operating system [Narasimhan '086 ¶ 0017, 0038, 0065])
Narasimhan '086 discloses the operating system controls the host (boot code includes operating system [Narasimhan '086 ¶ 0017, 0038, 0065])
Narasimhan '086 discloses the message comprising a command and an indicator of a selected memory between the first memory and the second memory for booting the operating system (generates and stores firmware update capsule and backup capsule [Narasimhan '086 ¶ 0046-0050]; installs new firmware capsule and reboots [Narasimhan '086 Fig. 4; ¶ 0048-0050]; if update fails, restores previous firmware from backup capsule [Narasimhan '086 Fig. 4; ¶ 0048-0050]; boot code includes operating system [Narasimhan '086 ¶ 0017, 0038, 0065])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Hershman '727 with the firmware update and reversion/recovery scheme of Narasimhan '086 to arrive at an apparatus, method, and product including:
a second memory configured to store a backup firmware module
a processor configured to boot an operating system by selectively accessing the primary firmware module or the backup firmware module
a firmware protection module configured to: intercept a message from the operating system
the message comprising a command and an indicator of a selected memory between the first memory and the second memory for booting the operating system
Per claim 16 (dependent on claim 15):
Hershman '727 in view of Narasimhan '086 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference
Hershman '727 discloses the communications bus is a Serial Peripheral Interface (SPI) bus, and wherein the firmware protection module is configured to prevent the message from reaching the selected memory by interrupting a SPI Chip Select line of the SPI bus (SPI bus, chip select [Hershman '727 ¶ 0062, 0071, 0075]; interrupts address line [Hershman '727 ¶ 0075]; intercepts transaction between host and peripheral [Hershman '727 ¶ 0077, 0081, Fig. 5])
Per claim 17 (dependent on claim 15):
Hershman '727 in view of Narasimhan '086 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference
Hershman '727 does not disclose the processor is further configured to upgrade the backup firmware module based on a validated upgrade capsule
Further:
Narasimhan '086 discloses the processor is further configured to upgrade the backup firmware module based on a validated upgrade capsule (generates and stores firmware update capsule and backup capsule [Narasimhan '086 ¶ 0046-0050]; installs new firmware capsule and reboots [Narasimhan '086 Fig. 4; ¶ 0048-0050])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Hershman '727 with the firmware update and reversion/recovery scheme of Narasimhan '086 to arrive at an apparatus, method, and product including:
the processor is further configured to upgrade the backup firmware module based on a validated upgrade capsule
Per claim 18 (dependent on claim 15):
Hershman '727 in view of Narasimhan '086 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference
Hershman '727 discloses the processor is configured to boot the operating system from the primary firmware module in the first memory (boot code in peripheral [Hershman '727 ¶ 0034, 0081-0086, 0092])
Hershman '727 discloses the processor is configured to boot the host  from the primary firmware module in the first memory (boot code in peripheral [Hershman '727 ¶ 0034, 0081-0086, 0092])
Further:
Narasimhan '086 discloses the processor is configured to boot the operating system from the primary firmware module in the first memory (boot code includes operating system [Narasimhan '086 ¶ 0017, 0038, 0065])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Hershman '727 with the firmware update and reversion/recovery scheme of Narasimhan '086 to arrive at an apparatus, method, and product including:
the processor is configured to boot the operating system from the primary firmware module in the first memory
Per claim 19 (dependent on claim 18):
Hershman '727 in view of Narasimhan '086 discloses the elements detailed in the rejection of claim 18 above, incorporated herein by reference
Hershman '727 does not disclose update the primary firmware module to generate an updated primary firmware module; reboot the operating system from the updated primary firmware module
Further:
Narasimhan '086 discloses update the primary firmware module to generate an updated primary firmware module; reboot the operating system from the updated primary firmware module (generates and stores firmware update capsule and backup capsule [Narasimhan '086 ¶ 0046-0050]; installs new firmware capsule and reboots [Narasimhan '086 Fig. 4; ¶ 0048-0050]; boot code includes operating system [Narasimhan '086 ¶ 0017, 0038, 0065])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Hershman '727 with the firmware update and reversion/recovery scheme of Narasimhan '086 to arrive at an apparatus, method, and product including:
update the primary firmware module to generate an updated primary firmware module; reboot the operating system from the updated primary firmware module
Per claim 20 (dependent on claim 19):
Hershman '727 in view of Narasimhan '086 discloses the elements detailed in the rejection of claim 19 above, incorporated herein by reference
Hershman '727 does not disclose the processor is further configured to, responsive to a determination that the updated primary firmware module corrupted the operating system, reboot the operating system from the backup firmware module stored in the second memory
Further:
Narasimhan '086 discloses the processor is further configured to, responsive to a determination that the updated primary firmware module corrupted the operating system, reboot the operating system from the backup firmware module stored in the second memory (if update fails, restores previous firmware from backup capsule [Narasimhan '086 Fig. 4; ¶ 0048-0050]; boot code includes operating system [Narasimhan '086 ¶ 0017, 0038, 0065])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Hershman '727 with the firmware update and reversion/recovery scheme of Narasimhan '086 to arrive at an apparatus, method, and product including:
the processor is further configured to, responsive to a determination that the updated primary firmware module corrupted the operating system, reboot the operating system from the backup firmware module stored in the second memory

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C PARSONS whose telephone number is (571)270-1475.  The examiner can normally be reached on MTWRF 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE C PARSONS/Primary Examiner, Art Unit 2494